Case 1:20-cv-03325-WJM-NYW Document 27 Filed 01/28/21 USDC Colorado Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-03325-WJM-NYW

  TIMOTHY BOSWINKLE, and
  MICHAEL GATES,

         Plaintiffs,

  v.

  NAVAJO EXPRESS, INC.,

         Defendant.

                        ORDER GRANTING STAY OF PROCEEDINGS

  Magistrate Judge Nina Y. Wang

         This matter comes before this court on Plaintiff Timothy Boswinkle and Michael Gates’s

  (collectively, “Plaintiffs”) Motion to Dismiss Defendant’s Counterclaim and to Stay Proceedings

  (or “Motion”), filed December 18, 2020. [#16]. The undersigned considers only the portion of

  the Motion requesting a stay as referred by the presiding judge, the Honorable William J. Martinez,

  in the Order dated January 12, 2021, [#25], and concludes that oral argument will not materially

  assist in the resolution of this matter. Accordingly, upon review of the Motion and associated

  briefing, the applicable case law, and being otherwise advised in its premise, this court GRANTS

  IN PART and DENIES IN PART the Motion insofar as it requests a stay of these proceedings.

                                          BACKGROUND

         This civil action is one of two civil actions initiated by Plaintiffs, “Lease-Operators” 1 who

  haul shipments of goods across the country, against Defendants Navajo Express, Inc. (“Defendant”



  1
    Plaintiffs’ Complaint refers to their designations as “Lease-Operators” as “Misclassified
  Truckers.” [#5 at ¶ 5]. For ease of reference, consistency, and to avoid any suggestion that this
Case 1:20-cv-03325-WJM-NYW Document 27 Filed 01/28/21 USDC Colorado Page 2 of 9




  or Navajo”), a Denver-based trucking company that ships perishable and dry goods throughout the

  United States. See [#5 at ¶¶ 1, 5-7, 15-17; #16 at 1-2; #16-1]. 2 Plaintiffs initiated both civil actions

  in the District Court for the County of Denver (the “Denver District Court”)—the first being filed

  on or about September 9, 2020, requesting declaratory relief (the “Declaratory Action”), and the

  second being filed on or about September 10, 2020, requesting individual and class-wide relief for

  Defendant’s alleged violations of the Colorado Wage Claim Act and related federal statutes as

  well as other state law causes of action (the “Wage Action”). See [#1; #5; #16 at 1-2; #16-1].

          The Declaratory Action requests that the court declare illegal and unenforceable two

  provisions in the leasing and operating agreement (the “2020 Contract”) entered between Plaintiffs

  and Navajo.     See [#16-1].     Those two provisions provide (1) that all Lease-Operators are

  independent contractors, not employees, of Navajo and “agree to defend, indemnify, and hold

  harmless [Navajo] from all reasonable attorneys’ fees and litigation expenses [Navajo] incurs in

  defending against any suits, actions, or administrative proceedings” brought by Lease-Operators

  in unsuccessfully challenging their classification as an independent contractor (the “Loser Pays

  Provision”); and (2) that all Lease-Operators waive their right to initiate, join, remain in, or

  otherwise participate in any class, collective, consolidated, or representative action(s) brought

  against Navajo, including those brought under federal and state law or the Fair Labor Standards

  Act (the “Class Waiver Provision”). See [#16-1 at ¶¶ 4-5, 24-25, 35-36]. The Declaratory Action




  court has made a determination on the merits of Plaintiffs’ claims, I refer to Plaintiffs (and those
  similarly situated) as “Lease-Operators.”
  2
    This court takes judicial notice of the filings on its docket as well as those documents attached to
  the Motion regarding related actions between the Parties in state court. See St. Louis Baptist
  Temple, Inc. v. Fed. Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979) (“Further, it has
  been held that federal courts, in appropriate circumstances, may take notice of proceedings in other
  courts, both within and without the federal judicial system, if those proceedings have a direct
  relation to matters at issue.”).
                                                     2
Case 1:20-cv-03325-WJM-NYW Document 27 Filed 01/28/21 USDC Colorado Page 3 of 9




  remains pending in the Denver District Court and the Denver District Court recently denied

  Navajo’s request to stay the Declaratory Action in favor of the Wage Action. See [#26-1].

         The Wage Action alleges that Defendants previously designated Plaintiffs as “Company

  Drivers” and classified them as employees of Navajo. See [#5 at ¶¶ 5-6, 13-17]. But in 2019,

  Navajo required Plaintiffs to sign the 2020 Contract that designated Plaintiffs as Lease-Operators

  and reclassified them as independent contractors, subject to new pay structures. See [id. at 5-6,

  13-21]. Further, Navajo allegedly informed Plaintiffs (and other Lease-Operators) that a “payroll

  glitch” overpaid Plaintiffs and Plaintiffs would now be required to reimburse Navajo for the

  overpayments, with Navajo making deductions from Lease-Operators’ weekly paychecks. See [id.

  at ¶¶ 22-36]. Based on the reclassification of Plaintiffs (and others similarly situated) and the

  weekly paycheck reductions, Plaintiffs initiated the Wage Action and assert individual and

  potential class and collective claims for violations of the Truth-in-Lending regulations (“Counts I

  and II”); declaratory relief under Colo. Rev. Stat. §§ 13-51-101 et seq. (“Count III”); breach of

  contract as to the 2020 lease agreement (“Count IV”); violations of the Colorado Consumer

  Protection Act (“Count V”); violations of the Colorado Wage Claim Act (“Count VI”); as well as

  an individual claim by Plaintiff Michael Gates (“Mr. Gates”) for violations of the Fair Labor

  Standards Act (“Count VII”). See generally [#5]. Defendant removed the Wage Action to the

  United States District Court for the District of Colorado pursuant to 28 U.S.C. §§ 1331 and 1367

  on November 6, 2020. See [#1].

         In its Answer to the Wage Action Complaint, the operative pleading in this civil action,

  Navajo asserts a counterclaim against Plaintiffs for declaratory judgment that (1) the 2020 Contract

  is valid and enforceable, including the Loser Pay Provision and Class Waiver Provision; (2) the

  2020 Contract prohibits Plaintiffs from representing a class in the Wage Action; (3) the 2020



                                                   3
Case 1:20-cv-03325-WJM-NYW Document 27 Filed 01/28/21 USDC Colorado Page 4 of 9




  Contract entitles Navajo to the recovery of its costs and fees in the Wage Action should Plaintiffs

  fail to demonstrate they are misclassified as independent contractors; and (4) any additional relief

  deemed just and proper. See [#10 at 40-43]. On December 18, 2020, Plaintiffs filed the instant

  Motion, arguing that the court should dismiss Navajo’s counterclaim under the Brillhart/Mhoon3

  doctrine because the counterclaim is a “mirror image” of the claim being litigated in the

  Declaratory Action in the Denver District Court and thus the best procedure is to allow the

  Declaratory Action to proceed without federal court intervention. See [#16 at 5-12]. Relatedly,

  Plaintiffs request that the court stay this civil action (the Wage Action) pending the Denver District

  Court’s disposition of the Declaratory Action. See [id. at 12-15]. Navajo opposes the Motion,

  arguing that Brillhart/Mhoon does not warrant dismissal of Navajo’s counterclaim and that a stay

  is not warranted because the specific claims in this Wage Action will proceed regardless of what

  comes of the Declaratory Action or the request to dismiss Navajo’s counterclaim. See [#24].

         On December 29, 2020, upon the Parties’ non-consent to the jurisdiction of a magistrate

  judge, [#18], the Clerk of the Court redrew this matter to Judge Martinez, who has since referred

  the matter back to the undersigned for non-dispositive proceedings. See [#19; #20]. As mentioned,

  Judge Martinez has also referred the portion of the instant Motion requesting a stay of these

  proceedings while retaining the portion of the instant Motion requesting dismissal of Navajo’s

  counterclaim. See [#25]. I consider the Parties’ arguments regarding the propriety of a stay of

  these proceedings below.



  3
   The United States Court of Appeals for the Tenth Circuit (“Tenth Circuit”) has explained that the
  Brillhart/Mhoon doctrine provides the district court with discretion under the Declaratory
  Judgment Act to decline to declare the rights of litigants in federal court when a similar state court
  action exists, as articulated in Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494-95 (1942),
  with the five factors articulated in State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979, 983 (10th
  Cir. 1994) guiding the district court’s discretion. See United States v. City of Las Cruces, 289 F.3d
  1170, 1180-83 (10th Cir. 2002).
                                                    4
Case 1:20-cv-03325-WJM-NYW Document 27 Filed 01/28/21 USDC Colorado Page 5 of 9




                                              ANALYSIS

  I.     Legal Standard

         “The Federal Rules of Civil Procedure do not provide for the stay of proceedings while a

  motion to dismiss is pending. Instead, Rule 1 instructs that the rules of procedure ‘shall be

  construed and administered to secure the just, speedy, and inexpensive determination of every

  action.’” Sutton v. Everest Nat’l Ins. Co., No. 07 CV 00425 WYD BNB, 2007 WL 1395309, at

  *1 (D. Colo. May 9, 2007). Nonetheless, when ruling on a motion to stay, courts weigh the

  following factors: (1) the nonmovant’s interests in expeditiously litigating this action and the

  potential prejudice to the nonmovant by a delay; (2) the burden on the movant in proceeding with

  discovery; (3) the convenience to the court; (4) the interests of persons not parties to the civil

  litigation; and (5) the public interest. 4 String Cheese Incident, LLC v. Stylus Shows, Inc., No. 1:02-

  CV-01934-LTB-PAC, 2006 WL 894955, at *2 (D. Colo. Mar. 30, 2006). But “stays of the normal

  proceedings of a court matter should be the exception rather than the rule,” Christou v. Beatport,

  LLC, No. 10-CV-02912-CMA-KMT, 2011 WL 650377, at *1 (D. Colo. Feb. 10, 2011), and courts

  in this District generally disfavor stays, see, e.g., Chavez v. Young Am. Ins. Co., No. CIVA

  06CV02419PSFBNB, 2007 WL 683973, at *2 (D. Colo. Mar. 2, 2007).

  I.     Application of String Cheese Factors

         Defendant’s interests in expeditiously litigating this action and the potential prejudice to

  Defendant by a delay.       Navajo argues a stay would be prejudicial because it would not



  4
    The Parties’ rely on the three factors articulated in Hart v. Connected Wireless, Inc., No. 2:17-
  CV-186 TS, 2019 WL 861341, at *2 (D. Utah Feb. 22, 2019) (“(1) whether a stay would promote
  judicial economy; (2) whether a stay would avoid confusion and inconsistent results; and (3)
  whether a stay would unduly prejudice the parties or create undue hardship.”) in arguing for or
  against a stay. See [#16 at 12-15; #24 at 14-15]. While the factors outlined in Hart bear some
  relevance to the String Cheese factors, this court follows the practice in this District of determining
  the appropriateness of a stay under the String Cheese factors.
                                                    5
Case 1:20-cv-03325-WJM-NYW Document 27 Filed 01/28/21 USDC Colorado Page 6 of 9




  “meaningfully decreas[e] litigation costs for either party” and would allow “Plaintiffs to hold over

  Navajo the specter of litigation and allow Plaintiffs’ potential damages to accrue against Navajo.”

  [#24 at 15]. Plaintiffs counter that the absence of a stay will “dramatically increase costs, as parties

  will litigate issues and sub-issues that might disappear or significantly change, depending on the

  outcome of the Declaratory Action.” [#16 at 15]. Further, Plaintiffs contend that staying this

  action will benefit Navajo by staying the accrual of Plaintiffs’ damages and possibly streamlining

  the issues underlying this action. See [#26 at 9]. On balance, I find this factor weighs in favor of

  a stay.

            Although Navajo likely has an interest in proceeding expeditiously with its counterclaim,

  that interest is lessened by the fact that the Declaratory Action remains pending and briefing on

  Plaintiffs’ Motion for Judgment on the Pleadings has already commenced. See [#26 at 1; #26-1].

  For this reason, this court is not convinced that Navajo will suffer any prejudice by a stay of this

  matter, and any prejudice is outweighed by the remaining factors below. See Makeen Inv. Grp.,

  LLC v. Vallejos, No. 17-CV-02579-RM-STV, 2018 WL 704383, at *2 (D. Colo. Feb. 5, 2018)

  (concluding the plaintiff wouldn’t be prejudiced by a stay because “a stay will not prevent [the

  plaintiff’s] claims from being decided on the merits. Nor is the Court aware of any prejudice that

  may result, especially in light of the fact that [the plaintiff’s] related state court case was ongoing

  as recently as December 8, 2017”). In addition, while the counterclaim for declaratory relief may

  not, in and of itself, require significant discovery, the presiding judge’s determination of whether

  the counterclaim is properly before the federal court will likely affect the scope of discovery, both

  substantively and procedurally. Navajo’s interest in proceeding expeditiously in this matter is

  outweighed by these other considerations.




                                                     6
Case 1:20-cv-03325-WJM-NYW Document 27 Filed 01/28/21 USDC Colorado Page 7 of 9




         Burden on Plaintiffs. Next, Plaintiffs argue that a stay is warranted because proceeding

  with discovery in this action may be unnecessary depending on certain rulings made in the

  Declaratory Action and could lead to inconsistencies. [#16 at 14; #26 at 8, 9]. Navajo argues that

  Plaintiffs will face no burden in the absence of a stay because regardless of how the Denver District

  Court rules in the Declaratory Action, Plaintiffs’ claims in the Wage Action will remain for Judge

  Martinez to decide. [#24 at 14]. Further, Navajo avers that Plaintiffs could have filed the

  Declaratory Action in this District and avoided piecemeal litigation. See [id. at 15]. I respectfully

  disagree with Navajo.

         To be sure, burdens imposed by discovery are not unique to litigation. See Webb v.

  Brandon Exp. Inc., No. 09-cv-00792-WYD-BNB, 2009 WL 4061827, at *2 (D. Colo. Nov. 20,

  2009) (“Parties always are burdened by discovery and the other requirements for the preparation

  of a case. That is a consequence of our judicial system and the rules of civil procedure.”). But

  here, as discussed above, this court agrees with Plaintiffs that the Declaratory Action may have

  significant impacts on the breadth and scope of discovery in the Wage Action. For instance,

  Plaintiffs bring claims under the FLSA as well as the Colorado Wage Claim Act, which have

  different standards of proof and requirement to proceed collectively and/or as a class under Rule

  23. See Oldershaw v. DaVita Healthcare Partners, Inc., 255 F. Supp. 3d 1110 (D. Colo. 2017).

  If the Denver District Court upholds the legality and enforceability of the Class Waiver Provision,

  Plaintiffs would have to proceed individually and would not be entitled to any class and/or

  collective discovery—discovery Plaintiffs would likely be entitled to until and unless the Denver

  District Court enforced the Class Waiver Provision of the 2020 Contract.                Further, the

  interpretation of the Class Waiver Provision will affect the anticipated schedule and motions




                                                   7
Case 1:20-cv-03325-WJM-NYW Document 27 Filed 01/28/21 USDC Colorado Page 8 of 9




  practice for this action. For these reasons, this court concludes that this factor weighs in favor of

  a stay.

            Convenience to the Court. Third, this court concludes that its own convenience weighs in

  favor of a stay. As just discussed, the potential for the Declaratory Action shaping discovery in

  this action weighs against proceeding with discovery now. Doing so increases the chances of

  inconsistencies, which has the chance of inconveniencing the Parties and this court. For example,

  having the Parties take discovery to define an opt-in collective and brief issues of conditional

  certification for the FLSA or having the court resolve issues arising from a proposed

  Hoffman-LaRoche notice to potential opt-in plaintiffs are typically part of the first phases of

  discovery and pretrial motions practice but may be entirely unnecessary. Thus, this factor weighs

  in favor of a stay.

            Additional Factors. Finally, neither the interests of nonparties nor the public favor or

  weigh against a stay. While the public may have an interest in expedient litigation, this court is

  not convinced that such an interest weighs against a stay of discovery here. Further, it is unclear

  to what extent the interests of nonparties will be impacted by discovery in this matter, though that

  may become more apparent given the rulings in the Declaratory Action. Thus, these factors are

  neutral at best.

            In sum, the String Cheese factors weigh in favor of staying this action. This court, however,

  is not persuaded at this juncture that a stay is warranted pending the conclusion of the Declaratory

  Action, depending upon Judge Martinez’s findings and direction. Rather, this court concludes it

  is more appropriate to stay this matter pending Judge Martinez’s resolution the portion of the

  instant Motion requesting dismissal of Defendant’s counterclaim.




                                                     8
Case 1:20-cv-03325-WJM-NYW Document 27 Filed 01/28/21 USDC Colorado Page 9 of 9




                                         CONCLUSION

        For the reasons stated herein, IT IS ORDERED that:

        (1)    Plaintiffs’ Motion [#16], insofar as it requests a stay of this Wage Action, is

        GRANTED IN PART and DENIED IN PART;

        (2)    This matter is STAYED pending Judge Martinez’s disposition of the motion to

        dismiss portion of the instant Motion;

        (3)    The Telephonic Scheduling Conference set for February 24, 2021 at 10:30 a.m.

        is VACATED; and

        (4)    The Parties shall jointly contact chambers at Wang_Chambers@cod.uscourt.gov

        within three (3) business days of any ruling on the motion to dismiss portion of the instant

        Motion to discuss further scheduling needs if warranted, or whether a continued stay of

        these proceedings is more appropriate.


  DATED: January 28, 2021                            BY THE COURT:

                                                     _________________________
                                                     Nina Y. Wang
                                                     United States Magistrate Judge




                                                 9
